DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of July 23, 2021, Applicant, on October 25, 2021, amended claims 1, 8, & 9 and canceled claim 2. Claims 1 & 3-9 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
 


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that, to address the rejection to include an additional element of "displaying a screen indicating the second index value difference as an estimated effect of applying the measure to the target,” and this additional element is not an abstract idea, and enables a computer to display an accurately estimated effect of applying the measure to the target, and thus, the additional elements reflect an improvement in the functioning of a computer and other technology; accordingly, the claim 1, and similarly claims 8 and 9, as a whole integrates the abstract idea into a practical application. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, pursuant to prong 1 of Step 2A, claim 1, and similarly claims 2-9, recites “[a]n information processing method, comprising: selecting a plurality of similar reference targets to which a measure has been actually applied by referring to a similar group classification table representing degrees of similarity among reference targets and by referring to a measure application table representing whether the measure has been actually applied to each of the reference targets, the plurality of similar reference targets being similar to a target; calculating, for each reference target among the plurality of similar reference targets to which the measure has been actually applied, a difference between an actual value of an index of a  displaying … indicating the second index value difference as an estimated effect of applying the measure to the target, wherein the plurality of similar reference targets are selected, such that, for each similar reference target among the similar reference targets, a direction in which an actual value of the index of the similar reference target has increased or decreased when the predetermined variables of the similar reference target has changed is the same as a direction in which an actual value of the index of the target has increased or decreased when the predetermined variables of the target has changed.”
In view of the claim limitations, claims 1 & 3-9 recite the abstract idea of selecting similar reference targets by referring to a similar group classification table representing degrees of similarity among reference targets and a measure application table representing the measure has been actually applied to each reference targets, calculating a first difference between a value for variables in which a measure is applied and a value for variables in which the measure is not applied to targets, calculating an expression linking the first difference to the variables for the targets, calculating a second difference of a proposed scenario in which the measure is applied to the targets using the expression, and displaying the second difference.

	A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of including the newly recited limitations referenced by Applicant, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the selecting similar reference targets by referring to a similar group classification table representing degrees of similarity among reference targets and a measure application table representing the measure has been actually applied to each reference targets, calculating a first difference between a value for variables in which a measure is applied and a value for variables in which the measure is not applied to targets, calculating an expression linking the first difference to the variables for the targets, calculating a second difference of a proposed scenario in which the measure is applied to the targets using the expression, and displaying the second difference could all be reasonably interpreted as a human making observations and evaluations of data regarding reference targets to collect and select reference targets and a human performing evaluations and using judgement based on the observations to calculate the differences and expressions mentally and/or using a pen and paper, and displaying the output calculated differences using a pen and paper; therefore, the claims are directed to a mental processes; therefore, the claims, including the features referred to by Applicant, are directed to a mental processes. 
Furthermore, the abstract idea of “mathematical concepts” is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. MPEP 2106.04(a)(2). Wherein, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. MPEP 2106.04(a)(2); October 2019 Update: Subject Matter Eligibility at p. 4. Here, as a whole, in view of the claim limitations above, the claims recite selecting similar reference targets by referring to a similar group classification table representing degrees of similarity among reference targets and a measure application table representing the measure has been actually applied to each reference targets, which is mathematical judgment or evaluation based on mathematical relationships of the reference targets, calculating a first difference between a value for variables in which a measure is applied and a value for variables in which the measure is not applied to targets, calculating an expression linking the first difference to the variables for the targets, and calculating a second difference of a proposed thus, the claims are directed to mathematical concepts. 
Moreover, a claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. In view of the recitations in claims 5-7 requiring that the target is a local government, patient, and a company, the claims provide that the mathematical evaluations and relationships and mathematical calculations and formulas in the independent claims manage personal human behavior of government, patients, and companies, and thus, the claims are also directed to a certain method of organizing human activity. 
Accordingly, in view of the limitations above, including the limitations referred to by Applicant, the claims recite mental processes, mathematical concepts, and a certain method of organizing human activity, and thus, the claims recite an abstract idea under the first prong of Step 2A.

Contrary to Applicant’s assertion, this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, under prong 2 of Step 2A, the only additional elements beyond the recited abstract idea include the recitations of “displaying a screen” in claim 1, “[a]n information processing apparatus comprising: a processor; and a memory storing program instructions that cause the processor to” and “displaying a screen,” in claim 8, and “a non-transitory computer-readable recording medium having stored therein a program for causing a processor to execute a method comprising” and “displaying a screen” in claim 9; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Further, while displaying is part of and directed to the recited abstract idea, displaying on a screen is mere data gathering, which is insignificant extrasolution activity and does not integrate an abstract idea into a practical application.

Specifically with respect to Applicants assertion that by reciting “displaying a screen indicating the second index value difference as an estimated effect of applying the measure to the target” are additional elements reflect an improvement in the functioning of a computer and a practical application of the judicial exception, contrary to Applicant’s assertions, under Step 2A, “displaying … indicating the second index value difference as an estimated effect of applying the measure to the target” is part of and directed to an abstract idea because this can be performed by a human outputting the results of the evaluation and mathematical calculations using pen and paper.  Additionally, simply requiring that the displaying is of “a screen” is a recitation of generic of computer component used to apply the recited abstract idea, and simply requiring that an abstract mental process, mathematical concepts certain method of organizing human activity, and mathematical concept is performed using generic computer components, as in the present claims, is not a technical improvement or otherwise sufficient to transform an abstract idea into a practical applicant because it amounts to nothing more than adding the requirement that to “apply” the abstract idea. Furthermore, like the claims at issue in Electric Power Group, the present claims are not focused on a specific improvement in computers or any other technology, but instead on certain independently abstract ideas that simply invokes computers as tools to implement the abstract idea. Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016); MPEP 2106.05(a). Moreover, as noted above, while displaying is part of and directed to the recited abstract idea, displaying a screen is mere data gathering, which is insignificant extrasolution activity and does not integrate an abstract idea into a practical application.

Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; et la. (US 20160026771 A1) at [0093]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations and presenting offers, which, as held by the courts, is well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Moreover, with respect to displaying a screen, while displaying is part of and directed to the recited abstract idea, this is mere data gathering, which is insignificant extrasolution activity and not sufficient to be significantly more than an abstract idea.
Moreover, looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. 


Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant asserts that none of Morris, Simon, et al., and Hankin, et al. do not disclose “wherein the plurality of similar reference targets are selected, such that, for each similar reference target among the similar reference targets, a direction in which an actual value of the index of the similar reference target has increased or decreased when the predetermined variables of the similar reference target has changed is the same as a direction in which an actual value of the index of the target has increased or decreased when the predetermined variables of the target has changed.” Examiner respectfully disagrees.
For the reasons discussed below in the rejection, although Morris does indeed separately disclose portions of the argued limitations, including disclosing selecting similar reference targets ([0043]-[0045]) and separately disclosing that the direction of increase or decrease for the actual value is the same for similar references and the target ([0027], [0061], [0064]), Morris does not necessarily disclose the interaction between these separate portions as claimed, namely that the disclosed selection of similar individuals is select “such that” the disclosed increase or decrease direction is the same for the similar reference and the target as in the remaining elements of the argued feature. However, this argued feature is taught by further teachings in Simon, as follows.
Simon teaches a clustering process used to generate a heat map representation of similar communities, which allows users to select a community (i.e. the target) and determine what other communities that are most similar/least similar  (i.e. the similar reference targets) to the selected community in terms of a range of health outcomes and/or population attributes, and this clustering process identifies factors that act similarly in a particular group of communities, and identifies communities that are most similar to each other, wherein degrees of similarity/dissimilarity between a selected community and other communities indicated as numerical scores in a table. [0045]-[0046]. 
In an example of such a table and heat map used to select similar communities, Simon discusses that when analyzing the first heat map 702 of the fifty communities having the lowest Medicare total costs and the second heat map 708 of the fifty communities having the lowest commercial medical costs, which communities having low Medicare costs often have high commercial costs and vice versa.” [0057]-[0059], fig. 7A, 7B. That is, in this example of the tables used to “select a community, and determine what are other communities that are most similar or least similar to the selected community in terms of a range of health outcomes and/or population attributes,” for each of the selected community (i.e. the target) and cluster of similar communities (i.e. similar reference), reducing Medicare costs results in increasing commercial costs, and vice versa, and thus, Simon teaches the increase and decrease direction of a “value of index,” such as commercial costs, is the same for the selected community and the cluster of similar communities.
Accordingly, contrary Applicant’s assertions Simon teaches “wherein the plurality of similar reference targets are selected, such that, for each similar reference target among the similar reference targets, a direction in which an actual value of the index of the similar reference target has increased or decreased when the predetermined variables of the similar reference target has changed is the same as a direction in which an actual value of the index of the target has increased or decreased when the predetermined variables of the target has changed,” as claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 & 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the same as a direction.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 3-7 are rejected for the reasons set forth above regarding claim 1 as a result.
Claim 8 recites the limitation “the same as a direction.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the same as a direction.”  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 & 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 3-9) recite “[a]n information processing method, comprising: selecting a plurality of similar reference targets to which a measure has been actually applied by referring to a similar group classification table representing degrees of similarity among reference targets and by referring to a measure application table representing whether the measure has been actually applied to each of the reference targets, the plurality of similar reference targets being similar to a target; calculating, for each reference target among the plurality of similar reference targets to which the measure has been actually applied, a difference between an actual value of an index of a reference target being said each reference target linked to predetermined variables that change over time and that are influenced by the measure, and an estimated value of the index of the reference target obtained under a virtual scenario in which the measure is not applied to the reference target, as a first index value difference occurring when the measure is applied to the reference target, the actual value of the index of the reference target being obtained after the measure has been actually applied to the reference target; calculating a relation expression that links the first index value difference to the predetermined variables based on the first index value difference and the predetermined variables of each reference target among the similar reference targets; and calculating, by using estimated values of the predetermined variables of the target and the relation expression, a difference between a value of the index of the target obtained under a virtual scenario in which the measure is applied to the target and a value of the index of the target obtained when the measure is not applied to the target, as a second index value difference, and displaying … indicating the second index value difference as an estimated effect of applying the measure to the target, wherein the plurality of similar reference targets are selected, such that, for each similar reference target among the similar reference targets, a direction in which an actual value of the index of the similar reference target has increased or decreased when the predetermined variables of the similar reference target has changed is the same as a direction in which an actual value of the index of the 
In view of the claim limitations, claims 1 & 3-9 recite the abstract idea of selecting similar reference targets by referring to a similar group classification table representing degrees of similarity among reference targets and a measure application table representing the measure has been actually applied to each reference targets, calculating a first difference between a value for variables in which a measure is applied and a value for variables in which the measure is not applied to targets, calculating an expression linking the first difference to the variables for the targets, calculating a second difference of a proposed scenario in which the measure is applied to the targets using the expression, and displaying the second difference.
As a whole, in view of the claim limitations above, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the selecting similar reference targets by referring to a similar group classification table representing degrees of similarity among reference targets and a measure application table representing the measure has been actually applied to each reference targets, calculating a first difference between a value for variables in which a measure is applied and a value for variables in which the measure is not applied to targets, calculating an expression linking the first difference to the variables for the targets, calculating a second difference of a proposed scenario in which the measure is applied to the targets using the expression, and displaying the second difference could all be reasonably interpreted as a human making observations and evaluations of data regarding reference targets to collect and select reference targets and a human performing evaluations and using judgement based on the observations to calculate the differences and expressions mentally and/or using a pen and paper, and displaying the output calculated differences; therefore, the claims are directed to a mental processes. Further, as a whole, in view of the claim limitations above, the claims recite selecting similar reference targets by referring to a similar group classification table representing degrees of similarity among reference targets and a measure application table representing the measure has been actually applied to each reference targets, which is mathematical judgment or evaluation based on mathematical relationships of the reference targets, calculating a first difference between a value for variables in which a measure is applied and a value for variables in which the measure is not applied to targets, calculating an expression linking the first difference to the variables for the targets, and calculating a second difference of a proposed scenario in which the measure is applied to the targets using the expression, which are all 
Accordingly, the claims recite mental processes, mathematical concepts, and a certain method of organizing human activity, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “displaying a screen” in claim 1, “[a]n information processing apparatus comprising: a processor; and a memory storing program instructions that cause the processor to” and “displaying a screen,” in claim 8, and “a non-transitory computer-readable recording medium having stored therein a program for causing a processor to execute a method comprising” and “displaying a screen” in claim 9; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Further, with respect to displaying a screen, while displaying is part of and directed to the recited abstract idea, this is mere data gathering, which is insignificant extrasolution activity and does not integrate an abstract idea into a practical application. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 3-7 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional et la. (US 20160026771 A1) at [0093]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations and presenting offers, which, as held by the courts, is well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Additionally, with respect to displaying a screen, while displaying is part of and directed to the recited abstract idea, this is mere data gathering, which is insignificant extrasolution activity and not sufficient to be significantly more than an abstract idea. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 3-7 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1 & 3-9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20090326976 A1), hereinafter Morris, in view of Simon, et al. (US 20160026771 A1), hereinafter Simon.
Regarding claim 1, Morris discloses an information processing method, comprising ([0023]): 
selecting a plurality of similar reference targets to which a measure has been actually applied by referring to a similar group classification … representing degrees of similarity among reference targets and by referring to a measure application … representing whether the measure has been actually applied to each of the reference targets, the plurality of similar reference targets being similar to a target ([0044]-[0045], step 102, custom inputs can reflect a population, wherein a population is representative of a superset from which a particular individual's population may be drawn (i.e. selecting the input population selects reference targets similar to the particular individual because the population is representative the individual), including characteristics of a group of people in a particular region of a country, age bracket, country having specified physiology, disease, and medical history, and input variables describing the individual include age, gender, race, biomarkers, medications, and previous history (i.e. each characteristic represents a degree of similarity because the input population represents the individual), [0056]-[0058], at step 104, the healthcare and disease model is run using the custom inputs and virtual patient data and standard healthcare processes and starting variables to simulate a large cohort of individuals over a time course using the standard processes, e.g., an example standard healthcare process is administering a statin drug (i.e. the measure it applied to the reference targets), in step 108, the resulting outcomes are stored along with the starting variables, included in the set of outcomes are risk values and costs for each individual (i.e. the measure it applied to the reference targets), ;
calculating, for each reference target among the plurality of similar reference targets to which the measure has been actually applied, a difference between an actual value of an index of a reference target being said each reference target linked to predetermined variables that change over time and that are influenced by the measure, and an estimated value of the index of the reference target obtained under a virtual scenario in which the measure is not applied to the reference target, as a first index value difference occurring when the measure is applied to the reference target ([0023]-[0025], the method includes determining, for each subject population (i.e. each target), a difference value of the corresponding first net cost outcome values not associated with the intervention (i.e. scenario variables representing the measure is not applied) and the corresponding second net cost outcome values associated with the intervention (i.e. actual value scenario of variables representing the measure is applied), and a benefit by subtracting the first risk without the intervention (i.e. estimated value scenario variables representing the measure is not applied) from the second risk associated with the intervention  (i.e. actual value scenario of variables representing the measure is applied), [0060], [0063], [0064], the system generates a first risk function from first stored outcomes of the standard process of the subject population, a second risk function from second outcomes performing the one or more interventions on the subject population (i.e. actual value scenario of variables representing the measure is applied obtained after the measure has been actually applied to the reference target), and the difference between the first risk function and the second risk function is computed, [0066], for each first individual and second individual reflecting one or more interventions, net costs may also be computed and included in the first set of outcomes by computing difference between the first net cost and the second net cost for each individual), the actual value of the index of the reference target being obtained after the measure has been actually applied to the reference target ([0060], [0063], [0064], the system generates the second risk function from stored second outcomes performing the one or more interventions on the subject population (i.e. actual value scenario of variables representing the measure is applied obtained after the measure has been actually applied to the reference target)); 
calculating a relation expression that links the first index value difference to the predetermined variables based on the first index value difference and the predetermined variables of each reference target among the reference targets ([0023]-[0025], the method includes deriving, from the difference value for each subject, a net cost function that describes the net cost of the intervention, and deriving a benefit function that represents a benefit of the intervention is the difference between the first and second risk function, [0064], the difference between the first risk function and the second risk function is computed, resulting in creating a benefit function for the one or more interventions, which mathematically represents the degree of benefit that can be expected for individuals in the population if the one or more interventions are performed, [0066], the net cost function is fitted by using regression methods as discussed above for block 114); and 
calculating, by using estimated values of the predetermined variables of a target and the relation expression, a difference between a value of the index of the target obtained under a virtual scenario in which the measure is applied to the target and a value of the index of the target obtained when the measure is not applied to the target, as a second index value difference ([0069], in 124, to determine the benefit of an intervention for that particular real person, the benefit function of block 118 is applied to the starting variables of the particular individual (i.e. the target) of block 122 to result in creating a final value representing a benefit of the intervention for that individual (i.e. the difference in benefit as a result of the intervention), and to determine the cost of the intervention for the particular individual, the cost function is applied to the starting variables of the particular individual to result in a cost value of the intervention for the particular individual (i.e. the difference in cost as a result of the intervention), and block 124 represents generating the final benefit value and the final cost value for the individual); and 
displaying a screen indicating the second index value difference as an estimated effect of applying the measure to the target ([0075]-[0077], fig. 2-4, & 7, graphical presentation of the output includes, e.g., putting cost on one axis and benefit on the other, [0069], fig. 1B, in blocks 130 and , 
wherein the plurality of similar reference targets are selected … for each similar reference target among the similar reference targets ([0044]-[0045], step 102, custom inputs can reflect a population, wherein a population is representative of a superset from which a particular individual's population may be drawn (i.e. selecting the input population selects reference targets similar to the particular individual because the population is representative the individual), including characteristics of a group of people in a particular region of a country, age bracket, country having specified physiology, disease, and medical history, and input variables describing the individual include age, gender, race, biomarkers, medications, and previous history (i.e. each characteristic represents a degree of similarity because the input population represents the individual)), a direction in which an actual value of the index of the similar reference target has increased or decreased when the predetermined variables of the similar reference target has changed is the same as a direction in which an actual value of the index of the target has increased or decreased when the predetermined variables of the target has changed ([0027], [0061], [0064], developing the risk function and benefit is fitted using a regression, wherein constraints may be applied to a regression method to constrain the first risk function be greater than the second risk function when performing the one or more interventions or vice-versa (i.e. in this example, the function built using a regression of the population of the representative superset is defined such that when the measure/intervention is applied the second risk is lower, and thus, the actual value of the index of the similar reference target, represented by the outcomes of the superset of the population in Morris, has decreased/increased when the predetermined variables of the similar reference target has changed is the same direction as an actual value of the index, represented by the outcomes of the model for the target individual in Morris,  the of the target has increased or decreased when the predetermined variables of the target has changed)).

selecting a plurality of similar reference targets to which a measure has been actually applied by referring to a similar group classification … representing degrees of similarity among reference targets and by referring to a measure application … representing whether the measure has been actually applied to each of the reference targets, the plurality of similar reference targets being similar to a target (as above), Morris does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Simon.
Simon teaches selecting a plurality of similar reference targets to which a measure has been actually applied by referring to a similar group classification table representing degrees of similarity among reference targets and by referring to a measure application table representing whether the measure has been actually applied to each of the reference targets, the plurality of similar reference targets being similar to a target ([0042]-[0044], selected (i.e. selecting) community scores in a table identifying similar communities (i.e. similar classification group table) displays a list of communities ranked by their score in a selected health care measure (i.e. measure application table), a community health measures tool receives selections, weightings, population attributes (i.e. plurality of reference targets degrees of similarity), and healthcare outcome measures (i.e. the measure has been actually applied and whether the measure has been applied to reference targets) in a healthcare measures database (i.e. similar classification group table and measure application table) based on the selections, weightings, population attributes, and healthcare outcomes, wherein a community measures scoring tool represents community efficiency scores are computed composite healthcare input measures (i.e. reference targets degrees of similarity) and composite health outcome measures (i.e. representing whether the measure has been applied to reference targets) for each community based on the population attributes and health outcomes in the community health measures database (i.e. similar classification group table and measure application table), and the composite healthcare input measures (i.e. reference targets degrees of similarity) and composite health outcome measures (i.e. the measure has been applied to reference targets) are statistically processed to generate scores representing an efficiency measure for each respective community (i.e. the measure has .
Further, while Simon discloses all of the above, and wherein the plurality of similar reference targets are selected … for each similar reference target among the similar reference targets  (as above), a direction in which an actual value of the index of the similar reference target has increased or decreased when the predetermined variables of the similar reference target has changed is the same as a direction in which an actual value of the index of the target has increased or decreased when the predetermined variables of the target has changed (as above), Morris does not necessarily disclose the selection is performed “such that” the increase or decrease direction is the same as in the remaining following elements, which however, are taught by further teachings in Simon.
Simon teaches wherein the plurality of similar reference targets are selected, such that, for each similar reference target among the similar reference targets, a direction in which an actual value of the index of the similar reference target has increased or decreased when the predetermined variables of the similar reference target has changed is the same as a direction in which an actual value of the index of the target has increased or decreased when the predetermined variables of the target has changed ([0045]-[0046], the clustering process may be used to generate a heat map representation, which identifies factors that act similarly in a particular group of communities, and identifies communities that are most similar to each other, wherein degrees of similarity/dissimilarity between a selected community and other communities indicated as numerical scores in a table, which allows users to select a community and determine what other communities that are most similar/least similar to the selected community (i.e. the target) in terms of a range of health outcomes (i.e. the reference targets) and/or population attributes (i.e. reference targets), [0057]-[0059], in an example, analyzing the first heat map 702 of the fifty communities having the lowest Medicare total costs and the second heat map 708 of the fifty communities having the lowest commercial medical costs, which includes costs and adherence to medication and guidelines, it is observed that communities having low Medicare costs often have high commercial costs and vice versa (i.e. in the selected cluster of similar communities reducing Medicare costs results in increasing commercial costs, and this is the same in each community in the cluster of similar communities)).
Morris and Simon are analogous fields of invention because both address the problem of generating predictions for target groups.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include in Morris the ability for the target to select a plurality of similar reference targets to which a measure has been actually applied, as taught by Simon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of selecting a plurality of similar reference targets to which a measure has been actually applied, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Morris with the aforementioned teachings of Simon in order to produce the added benefit of improving health care delivery, allocation, and outcomes. [0003], [0037].
Regarding claim 3, the combined teachings of Morris and Simon teach the information processing method as claimed in claim 1 (as above). Further, Morris discloses wherein calculating the relation expression includes calculating the relation expression by conducting a regression analysis with respect to the first index value difference and the predetermined variables of each reference target among the reference targets ([0027], determining the first risk function and determining the second risk function or determining the first net cost function and determining the second net cost function comprise applying one or more regression methods, [0023]-[0025], the method includes determining, for each subject, a difference value of the corresponding first net cost outcome values not associated with the intervention and the corresponding second net cost outcome values associated with the intervention  (i.e. the measure is applied), deriving, from the difference value for each subject, a net cost function that describes the net cost of the intervention, and a benefit by subtracting the first risk from the second risk associated with the intervention to derive a benefit function, [0060], [0063], [0064], the system generates a first risk function from first stored outcomes of the standard process, a second risk function from second outcomes performing the one or more interventions (i.e. the measure is applied), and the difference between the first risk function and the second risk function is computed, resulting in creating a benefit function for the one or more interventions, which mathematically represents the degree of benefit that can be expected for individuals in the population if the one or more interventions are performed, [0066], for each first individual and second individual reflecting one or more interventions, net costs may also be computed and included in the first set of outcomes by computing difference between the first net cost and the second net cost for each individual, wherein the net cost function is fitted by using regression methods as discussed above for block 114).
Regarding claim 4, the combined teachings of Morris and Simon teach the information processing method as claimed in claim 1 (as above). Further, Morris discloses further comprising calculating a sum of the first index value difference and a value of the index of the target when the measure is not applied to the target ([0030], the method further comprises applying the benefit function and the cost function to a ranked list of the plurality of input subjects; obtaining, for each of the plurality of input subjects, a cumulative benefit value and a cumulative cost value, [0075], the difference in cost and benefit due to treatment is computed for each individual, the individuals are ranked by predicted risk or cost as described above and then graphed, and the impact in terms of the total cost or benefit to the population for treating a fraction of such population in the order of the .
Regarding claim 5, the combined teachings of Morris and Simon teach the information processing method as claimed in claim 1 (as above). Further, while Morris discloses all of the above and wherein the target is [a person in] a local government, and the target and the reference targets are similar in a population or an industrial structure ([0044]-[0045], custom inputs can reflect a population, wherein a population is representative of a superset from which a particular individual's population may be drawn, including inputs such as characteristics of a group of people in a particular region of a country, or in a particular age bracket, or a population in a particular country having specified physiology, disease, and medical history, and input variables describing the individual include age, gender, race, biomarkers, medications, and previous history, [0084], to a population of 30,000 similar to an actual employee population of adults aged 20 to 80), Morris does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Simon.
Simon teaches wherein the target is a local government, and the target and the reference targets are similar in a population or an industrial structure ([0051], in an interactive community health measure tool for identifying similar communities in terms of health care outcomes and population attributes includes a city selection input field 302 and a state selection input field 304 allow a user to easily select a city and state as a base community for comparing with other communities and inputs of population attributes including health behaviors, provider supply, social capital economic performance, provider incentives, HIT adoption and provider integration).
Morris and Simon are analogous fields of invention because both address the problem of generating predictions for target groups.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include in Morris the ability for the target to be a local government, and the target and the reference targets to be similar in a population or an industrial 
Regarding claim 6, the combined teachings of Morris and Simon teach the information processing method as claimed in claim 1 (as above). Further, Morris discloses wherein the target is a patient being treated, and the target and the reference targets are the same gender or of similar age ([0081], individuals are persons who receive a medical intervention, [0044]-[0045], custom inputs can reflect a population, wherein a population is representative of a superset from which a particular individual's population may be drawn, including inputs such as characteristics of a group of people in a particular region of a country, or in a particular age bracket, or a population in a particular country having specified physiology, disease, and medical history, and input variables describing the individual include age, gender, race, biomarkers, medications, and previous history, [0084], to a population of 30,000 similar to an actual employee population of adults aged 20 to 80).
Regarding claim 8, this claim is substantially similar to claim 1, respectively, and is therefore, rejected on the same basis as claim 1. While claim 8 directed toward an information processing apparatus, Morris discloses an apparatus as claimed. [0091].
Regarding claim 9, this claim is substantially similar to claim 1, respectively, and is therefore, rejected on the same basis as claim 1. While claim 9 directed toward a computer-readable recording medium, Morris discloses a computer-readable recording medium as claimed. [0091].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20090326976 A1), hereinafter Morris, in view of Simon, et al. (US 20160026771 A1), hereinafter Simon, and in further view of Hankin, et al. (US 20140180756 A1), hereinafter Hankin.
Regarding claim 7, the combined teachings of Morris and Simon teach the information processing method as claimed in claim 1 (as above). Further, while Morris discloses all of the above and wherein the target is [an employee of] a company, and the target and the reference targets are similar in the number of employees, an amount of capital or a type of industry ([0044]-[0045], custom inputs can reflect a population, wherein a population is representative of a superset from which a particular individual's population may be drawn, including inputs such as characteristics of a group of people in a particular region of a country, or in a particular age bracket, or a population in a particular country having specified physiology, disease, and medical history, and input variables describing the individual include age, gender, race, biomarkers, medications, and previous history, [0084], the population can be 30,000 people who are similar to a particular company's actual employee population of adults aged 20 to 80), Morris does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Hankin.
Hankin teaches wherein the target is a company, and the target and the reference targets are similar in the number of employees, an amount of capital or a type of industry ([0007], by comparing the company's overall score to scores of corresponding companies, based on secondary data variables, a company's average expected turnover can be determined, wherein this comparison may include many secondary data variables, such as demographics, industry, geographic region, company size, and company function, wherein an overall company score can be compared to other companies within the same city and the same industry that have a similar size).
Morris and Hankin are analogous fields of invention because both address the problem of generating predictions for target groups.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include in Morris the ability for the target to be a local government, and the target and the reference targets to be similar in a population or an industrial 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623